 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE SCOTT,                             No. 1:18-cv-01480-JLT (PC)
12                       Plaintiff,                     ORDER STRIKING PLAINTIFF=S
                                                        DECLARATION
13           v.
                                                        (Doc. 30)
14    D. ALBRIGHT, et al.,
15                       Defendants.
16

17          On March 27, 2019, Plaintiff filed a declaration about the events alleged in this action

18   which included an exhibit. (Doc. 30.) As stated in the First Informational Order:

19          The Court will not serve as a repository for evidence. The parties may not file
20          evidence (prison, disciplinary or medical records, witness affidavits, etc.) with
            the Court until it becomes necessary to do so in connection with a motion for
21          summary judgment, trial or the Court requests otherwise. Evidence improperly
            submitted to the Court may be stricken/returned.
22
     (Doc. 20, p. 3.) The First Screening Order granted Plaintiff leave to file a third amended
23
     complaint and provided the legal standards under which his claims will be considered. (Doc. 31.)
24
     The only action pending is Plaintiff’s filing of an amended complaint or notice of willingness to
25
     proceed only on the claims found cognizable in the Second Amended Complaint. (Id.)
26
            Thus, while Plaintiff’s declaration will be stricken, if Plaintiff chooses to file a third
27
     amended complaint, therein he should include all information and exhibits that he feels will make
28

                                                         1
 1   his claims cognizable. If Plaintiff attaches exhibits to it, each exhibit must be specifically

 2   referenced. Fed. R. Civ. Pro. 10(c). For example, Plaintiff must state “see Exhibit A” or

 3   something similar, to direct the Court to the specific exhibit Plaintiff is referencing. Further, if

 4   the exhibit consists of more than one page, Plaintiff must reference the specific page of the

 5   exhibit (i.e. “See Exhibit A, page 3”). However, at this point, the submission of evidence is

 6   premature as Plaintiff is only required to state a prima facie claim for relief. For screening

 7   purposes, the Court must assume that Plaintiff’s factual allegations are true.

 8          Accordingly, Plaintiff’s Declaration filed on March 27, 2019 (Doc. 30) is STRICKEN

 9   from the record.

10
     IT IS SO ORDERED.
11

12      Dated:     March 29, 2019                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
